Order modified by providing that the examination of each defendant shall be limited to the operation of his own car and as so modified affirmed, without costs, upon stipulation by counsel for the respondent upon the argument. In any event, clearly the scope of the examination is too broad and general. Examination of defendant Hotter to proceed on five days’ notice at the place and hour stated in the order; examination of defendant Ferris to proceed on the following day at the same place and hour on similar notice. Lazansky, P. J., Young, Hagarty, Seudder and Tompkins, JJ., concur.